UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4828



UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.


GARY EUGENE WILSON, II,

               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:07-cr-00003-jpj)


Submitted: May 22, 2008                       Decided:   May 27, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Nancy C. Dickenson,
Assistant Federal Public Defender, Christine Madeleine Spurell,
Research and Writing Attorney, Abingdon, Virginia, for Appellant.
Jean   Barrett   Hudson,   Assistant    United   States   Attorney,
Charlottesville, Virginia; Dennis H. Lee, COMMONWEALTH’S ATTORNEY’S
OFFICE, Tazewell, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Gary Eugene Wilson, II, pled guilty to possession of a

firearm by a convicted felon and was sentenced to 200 months in

prison.           On appeal, his attorney has filed an Anders* brief,

concluding that there are no meritorious issues for appeal but

questioning whether Wilson’s classification as an armed career

criminal pursuant to 18 U.S.C.A. § 924(e) (West 2000 & Supp. 2007),

was unconstitutional since Wilson’s predicate convictions were not

charged in the indictment.               Although informed of his right to do

so, Wilson has not filed a pro se supplemental brief.                          After a

thorough review of the entire record, we affirm.

                  As   counsel   notes,       Wilson’s   argument   is    barred    by

controlling circuit precedent.                We have repeatedly found that the

indictment need not reference or list prior convictions used as a

basis for an armed career criminal sentence.                   See, e.g., United

States v. Thompson, 421 F.3d 278, 284 n.4 (4th Cir. 2005); United

States v. Cheek, 415 F.3d 349, 352-54 (4th Cir. 2005).

                  In accordance with Anders, we have reviewed the record in

this       case    and   have    found   no    meritorious   issues      for   appeal.

Accordingly, we affirm Wilson’s conviction and sentence. This court

requires that counsel inform his client, in writing, of                    his right

to petition the Supreme Court of the United States for further

review.       If the client requests that a petition be filed, but


       *
        Anders v. California, 386 U.S. 575 (2000).

                                          - 2 -
counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 3 -